Dibell, J.
(concurring in result).
I concur in the result.
*510I agree that the affidavits sustain the trial court’s order refusing to dissolve the writ. I do not understand that a bond, such as is mentioned in the order (paper book, pp. 15-16), to avoid being restrained fróm disposing of its property, was given by the defendant. The bond is the supersedeas bond under G. S. 1913, § 8003, on appeal from the order refusing to dissolve the attachment. It was given, not in compliance with the order, but to perfect the appeal and obtain a stay of the operation of the order.